0Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed 9/21/2021 in which Claims 1-20 are pending.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 9/21/21 was filed on the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claim(s) 1, 10, 19 are rejected under 35 U.S.C. 103 as being unpatentable over European Patent Publication 1,807,991 to Bauch et al (“Bauch”) in view of U.S. Patent Publication 2021/0234580 to El-Keyi (“El-Keyi”).
As to Claim 1, Bauch teaches a base station (BS) comprising: a processor configured to: identify antenna groups, and identify channel coefficients for each of the antenna groups to perform a channel tracking and prediction operation (each receiving point having an antenna, may be represented by a channel matrix having channel coefficients. This channel space is spanned by eigenvectors and eigenvalues, wherein the eigenvalues may be viewed as attenuation coefficients in respect to a corresponding spatial direction being determined by the corresponding eigenvector, see ¶ 0056; the selector may be configured for selecting s=0 eigenvectors for the first user, since the first subspace has already been determined in a previous iteration step, and for selecting s=n eigenvectors spanning the second subspace for the second user... the selector may be configured for iteratively determine eigenvectors (eigenvector mode) [subspace coefficient tracking operation] for the respective subspaces, see ¶ 0062-0064); and 
Bauch teaches a channel coefficient tracking operation for the channel coefficients of the antenna groups (each receiving point having an antenna, may be represented by a channel matrix having channel coefficients. This channel space is spanned by eigenvectors and eigenvalues, wherein the eigenvalues may be viewed as attenuation coefficients in respect to a corresponding spatial direction being determined by the corresponding eigenvector, see ¶ 0056), respectively, the channel coefficient tracking operation including a channel subspace parameter tracking operation and a subspace coefficient tracking operation (the first and second subspace may be determined iteratively, wherein, in each iteration step, either eigenvectors or subspaces are determined, depending on a number of eigenvectors selected in each iteration step. In order to iteratively determine subspaces (subspace mode) [channel subspace parameter tracking operation], the selector may be configured, in an iteration step, for selecting s=m eigenvectors spanning the first subspace for the first user and s=0 eigenvectors for the second user. In a further iteration step, the selector may be configured for selecting s=0 eigenvectors for the first user, since the first subspace has already been determined in a previous iteration step, and for selecting s=n eigenvectors spanning the second subspace for the second user... the selector may be configured for iteratively determine eigenvectors (eigenvector mode) [subspace coefficient tracking operation] for the respective subspaces, see ¶ 0062-0064).  
Bauch does not expressly disclose a transceiver operably connected to the processor, the transceiver configured to receive, from a user equipment (UE), an uplink signal to perform the channel tracking and prediction operation, wherein the processor is further configured to perform, based at least in part on the received uplink signal. 
El-Keyi teaches a transceiver operably connected to the processor, the transceiver configured to receive, from a user equipment (UE), an uplink signal to perform the channel tracking and prediction operation, wherein the processor is further configured to perform, based at least in part on the received uplink signal (tracking of the downlink signal subspace is based on one of an uplink demodulation reference signal (DMRS) and an uplink sounding reference signal (SRS) [received uplink signal], see ¶ 0093), 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bauch with El-Keyi to teach a a transceiver operably connected to the processor, the transceiver configured to receive, from a user equipment (UE), an uplink signal to perform the channel tracking and prediction operation, wherein the processor is further configured to perform, based at least in part on the received uplink signal. The suggestion/motivation would have been in order for transmit signals associated with spatial directions of the channel matrix suffering from a significant attenuation may significantly be attenuated (see ¶ 0056).
As to Claim 10, Bauch teaches a method of a base station (BS), the method comprising: identifying antenna groups; identifying channel coefficients for each of the antenna groups to perform a channel tracking and prediction operation (each receiving point having an antenna, may be represented by a channel matrix having channel coefficients. This channel space is spanned by eigenvectors and eigenvalues, wherein the eigenvalues may be viewed as attenuation coefficients in respect to a corresponding spatial direction being determined by the corresponding eigenvector, see ¶ 0056; the selector may be configured for selecting s=0 eigenvectors for the first user, since the first subspace has already been determined in a previous iteration step, and for selecting s=n eigenvectors spanning the second subspace for the second user... the selector may be configured for iteratively determine eigenvectors (eigenvector mode) [subspace coefficient tracking operation] for the respective subspaces, see ¶ 0062-0064); 
a channel coefficient tracking operation for the channel coefficients of the antenna groups (each receiving point having an antenna, may be represented by a channel matrix having channel coefficients. This channel space is spanned by eigenvectors and eigenvalues, wherein the eigenvalues may be viewed as attenuation coefficients in respect to a corresponding spatial direction being determined by the corresponding eigenvector, see ¶ 0056), respectively, the channel coefficient tracking operation including a channel subspace parameter tracking operation and a subspace coefficient tracking operation (the first and second subspace may be determined iteratively, wherein, in each iteration step, either eigenvectors or subspaces are determined, depending on a number of eigenvectors selected in each iteration step. In order to iteratively determine subspaces (subspace mode) [channel subspace parameter tracking operation], the selector may be configured, in an iteration step, for selecting s=m eigenvectors spanning the first subspace for the first user and s=0 eigenvectors for the second user. In a further iteration step, the selector may be configured for selecting s=0 eigenvectors for the first user, since the first subspace has already been determined in a previous iteration step, and for selecting s=n eigenvectors spanning the second subspace for the second user... the selector may be configured for iteratively determine eigenvectors (eigenvector mode) [subspace coefficient tracking operation] for the respective subspaces, see ¶ 0062-0064).  
Bauch does not expressly disclose receiving, from a user equipment (UE), an uplink signal to perform the channel tracking and prediction operation; and performing, based at least in part on the received uplink signal.  
El-Keyi teaches receiving, from a user equipment (UE), an uplink signal to perform the channel tracking and prediction operation; and performing, based at least in part on the received uplink signal (tracking of the downlink signal subspace is based on one of an uplink demodulation reference signal (DMRS) and an uplink sounding reference signal (SRS) [received uplink signal], see ¶ 0093), 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bauch with El-Keyi to teach receiving, from a user equipment (UE), an uplink signal to perform the channel tracking and prediction operation; and performing, based at least in part on the received uplink signal.  The suggestion/motivation would have been in order for transmit signals associated with spatial directions of the channel matrix suffering from a significant attenuation may significantly be attenuated (see ¶ 0056).
As to Claim 19, Bauch teaches a non-transitory computer-readable medium comprising program code, that when executed by a processor, causes a base station (BS) to: identify antenna groups; identify channel coefficients for each of the antenna groups to perform a channel tracking and prediction operation (each receiving point having an antenna, may be represented by a channel matrix having channel coefficients. This channel space is spanned by eigenvectors and eigenvalues, wherein the eigenvalues may be viewed as attenuation coefficients in respect to a corresponding spatial direction being determined by the corresponding eigenvector, see ¶ 0056; the selector may be configured for selecting s=0 eigenvectors for the first user, since the first subspace has already been determined in a previous iteration step, and for selecting s=n eigenvectors spanning the second subspace for the second user... the selector may be configured for iteratively determine eigenvectors (eigenvector mode) [subspace coefficient tracking operation] for the respective subspaces, see ¶ 0062-0064); and 
Bauch teaches performing a channel coefficient tracking operation for the channel coefficients of the antenna groups (each receiving point having an antenna, may be represented by a channel matrix having channel coefficients. This channel space is spanned by eigenvectors and eigenvalues, wherein the eigenvalues may be viewed as attenuation coefficients in respect to a corresponding spatial direction being determined by the corresponding eigenvector, see ¶ 0056), the channel coefficient tracking operation including a channel subspace parameter tracking operation and a subspace coefficient tracking operation (the first and second subspace may be determined iteratively, wherein, in each iteration step, either eigenvectors or subspaces are determined, depending on a number of eigenvectors selected in each iteration step. In order to iteratively determine subspaces (subspace mode) [channel subspace parameter tracking operation], the selector may be configured, in an iteration step, for selecting s=m eigenvectors spanning the first subspace for the first user and s=0 eigenvectors for the second user. In a further iteration step, the selector may be configured for selecting s=0 eigenvectors for the first user, since the first subspace has already been determined in a previous iteration step, and for selecting s=n eigenvectors spanning the second subspace for the second user... the selector may be configured for iteratively determine eigenvectors (eigenvector mode) [subspace coefficient tracking operation] for the respective subspaces, see ¶ 0062-0064).  
Bauch does not expressly disclose receive, from a user equipment (UE), an uplink signal to perform the channel tracking and prediction operation; and perform, based at least in part on the received uplink signal, a channel coefficient tracking operation.
El-Keyi teaches receive, from a user equipment (UE), an uplink signal to perform the channel tracking and prediction operation; and perform, based at least in part on the received uplink signal, a channel coefficient tracking operation (tracking of the downlink signal subspace is based on one of an uplink demodulation reference signal (DMRS) and an uplink sounding reference signal (SRS) [received uplink signal], see ¶ 0093), 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bauch with El-Keyi to teach a a transceiver operably connected to the processor, the transceiver configured to receive, from a user equipment (UE), an uplink signal to perform the channel tracking and prediction operation, wherein the processor is further configured to perform, based at least in part on the received uplink signal receive, from a user equipment (UE), an uplink signal to perform the channel tracking and prediction operation; and perform, based at least in part on the received uplink signal, a channel coefficient tracking operation. The suggestion/motivation would have been in order for transmit signals associated with spatial directions of the channel matrix suffering from a significant attenuation may significantly be attenuated (see ¶ 0056).
8.	Claim(s) 2, 7-9, 11, 16-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over European Patent Publication 1,807,991 to Bauch et al (“Bauch”) in view of U.S. Patent Publication 2021/0234580 to El-Keyi (“El-Keyi”) in further view of WIPO Patent Publication 2020/115523 to El-Keyi et al (“El-Keyi 2”).
As to Claim 2, Bauch and El-Keyi depending from Claim 1, Bauch and El-Keyi do not expressly disclose wherein the processor is further configured to: identify the antenna groups based on polarization directions of antennas, respectively, in the antenna groups, respectively; or identify the antenna groups based on geometry distances between the antennas, respectively, in antenna groups, respectively.  El-Keyi 2 teaches wherein the processor is further configured to: identify the antenna groups based on polarization directions of antennas, respectively, in the antenna groups, respectively; or identify the antenna groups based on geometry distances between the antennas, respectively, in antenna groups, respectively (the quantity of tracked Eigen vectors for the first direction (e.g. horizontal direction) is different from the quantity of tracked Eigen vectors for the second direction (e.g. vertical direction). For example, the quantity of tracked Eigen vectors for the first direction may be greater than the quantity of- tracked Eigen vectors for the second direction, or vice versa, see pg. 26, lines 18-22; subspace tracking block in each direction performs multiple iterations for each polarized channel, see page 27, lines 11-12;  the number (quantity) of tracked subspaces may be different in the horizontal and vertical dimensions, see page 27, lines 18-19).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bauch and El-Keyi with El-Keyi 2 to teach wherein the processor is further configured to: identify the antenna groups based on polarization directions of antennas, respectively, in the antenna groups, respectively; or identify the antenna groups based on geometry distances between the antennas, respectively, in antenna groups, respectively. The suggestion/motivation would have been in order to obtain measurement information, separately track a first direction and a second direction of a signal subspace covariance matrix of a channel based at least in part on the obtained measurement information where the first direction being different from the second direction (see Abstract).
As to Claim 7, Bauch and El-Keyi depending from Claim 1, Bauch and El-Keyi do not expressly disclose wherein the processor is further configured to: randomly select an antenna in the antenna groups and determine the selected antenna as a reference antenna for the channel subspace parameter tracking operation and a subspace coefficient tracking operation; or 31DOCKET NO. SAMS10-01819PATENT randomly select a subspace coefficient and determine the selected subspace coefficient as a reference coefficient for the channel subspace parameter tracking operation and a subspace coefficient tracking operation. El-Keyi 2 teaches wherein the processor is further configured to: randomly select an antenna in the antenna groups and determine the selected antenna as a reference antenna for the channel subspace parameter tracking operation and a subspace coefficient tracking operation; or 31DOCKET NO. SAMS10-01819PATENT randomly select a subspace coefficient and determine the selected subspace coefficient as a reference coefficient for the channel subspace parameter tracking operation and a subspace coefficient tracking operation (two subspace tracking algorithms are used to track the signal spaces of the azimuth and elevation covariance matrices, separately, over time per wireless device by selecting the azimuthal and vertical components of the full-dimension channel estimates and then tracking their respective signal subspaces, see page 7, lines 27-31).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bauch and El-Keyi with El-Keyi 2 to teach wherein the processor is further configured to: randomly select an antenna in the antenna groups and determine the selected antenna as a reference antenna for the channel subspace parameter tracking operation and a subspace coefficient tracking operation; or 31DOCKET NO. SAMS10-01819PATENT randomly select a subspace coefficient and determine the selected subspace coefficient as a reference coefficient for the channel subspace parameter tracking operation and a subspace coefficient tracking operation. The suggestion/motivation would have been in order to obtain measurement information, separately track a first direction and a second direction of a signal subspace covariance matrix of a channel based at least in part on the obtained measurement information where the first direction being different from the second direction (see Abstract).
As to Claim 8, Bauch and El-Keyi depending from Claim 1, Bauch and El-Keyi do not expressly disclose wherein the processor is further configured to: identify an observation window for measuring power of the antennas; select, based on the observation window, an antenna with highest power among the antennas. El-Keyi 2 teaches wherein the processor is further configured to: identify an observation window for measuring power of the antennas; select, based on the observation window, an antenna with highest power among the antennas (The subspace tracking algorithm implements two separate subspace tracking blocks: a horizontal covariance tracking block that tracks the dominant R.sub.H £ M.sub.H Eigen vectors (each of dimension M.sub.HX1) and the corresponding Eigen values of the matrix C.sub.i H(t ) (Block S142), and a vertical covariance tracking block tracks the dominant R.sub.v £ M.sub.v Eigen vectors (each of dimension M.sub.VX 1) and the corresponding Eigen values of the matrix C.sub.i v(t ) (Block S144), see page 26, lines 13-19. Examiner construes the observation window to be the eigenvalues as a function of time); and determine the selected antenna as a reference antenna for the channel subspace parameter tracking operation and a subspace coefficient tracking operation (the second order statistics of the channel are tracked, thereby focusing on energy in dominant Eigen vectors which help maximize wireless device 22 power. In one or more embodiments, the subspace tracking provides tracked signal subspace information, which is also referred to as signal subspace information, see page 27, lines 27-30).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bauch and El-Keyi with El-Keyi 2 to teach wherein the processor is further configured to: identify an observation window for measuring power of the antennas; select, based on the observation window, an antenna with highest power among the antennas. The suggestion/motivation would have been in order to obtain measurement information, separately track a first direction and a second direction of a signal subspace covariance matrix of a channel based at least in part on the obtained measurement information where the first direction being different from the second direction (see Abstract).
As to Claim 9, Bauch and El-Keyi depending from Claim 1, Bauch and El-Keyi do not expressly disclose wherein the processor is further configured to: identify an observation window for measuring power of the antennas; select, based on the observation window, a subspace coefficient; and determine the selected subspace coefficient as a reference coefficient for the channel subspace parameter tracking operation and a subspace coefficient tracking operation. El-Keyi 2 teaches wherein the processor is further configured to: identify an observation window for measuring power of the antennas; select, based on the observation window, a subspace coefficient (The subspace tracking algorithm implements two separate subspace tracking blocks: a horizontal covariance tracking block that tracks the dominant R.sub.H £ M.sub.H Eigen vectors (each of dimension M.sub.HX1) and the corresponding Eigen values of the matrix C.sub.i H(t ) (Block S142), and a vertical covariance tracking block tracks the dominant R.sub.v £ M.sub.v Eigen vectors (each of dimension M.sub.VX 1) and the corresponding Eigen values of the matrix C.sub.i v(t ) (Block S144), see page 26, lines 13-19. Examiner construes the observation window to be the eigenvalues as a function of time); and determine the selected subspace coefficient as a reference coefficient for the channel subspace parameter tracking operation and a subspace coefficient tracking operation (the second order statistics of the channel are tracked, thereby focusing on energy in dominant Eigen vectors which help maximize wireless device 22 power. In one or more embodiments, the subspace tracking provides tracked signal subspace information, which is also referred to as signal subspace information, see page 27, lines 27-30).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bauch and El-Keyi with El-Keyi 2 to teach wherein the processor is further configured to: identify an observation window for measuring power of the antennas; select, based on the observation window, a subspace coefficient; and determine the selected subspace coefficient as a reference coefficient for the channel subspace parameter tracking operation and a subspace coefficient tracking operation. The suggestion/motivation would have been in order to obtain measurement information, separately track a first direction and a second direction of a signal subspace covariance matrix of a channel based at least in part on the obtained measurement information where the first direction being different from the second direction (see Abstract).
As to Claim 11, Bauch and El-Keyi depending from Claim 10, Bauch and El-Keyi do not expressly disclose identifying the antenna groups based on polarization directions of antennas, respectively, in the antenna groups, respectively; or identifying the antenna groups based on geometry distances between the antennas, respectively, in antenna groups, respectively.  El-Keyi 2 teaches identifying the antenna groups based on polarization directions of antennas, respectively, in the antenna groups, respectively; or identifying the antenna groups based on geometry distances between the antennas, respectively, in antenna groups, respectively (the quantity of tracked Eigen vectors for the first direction (e.g. horizontal direction) is different from the quantity of tracked Eigen vectors for the second direction (e.g. vertical direction). For example, the quantity of tracked Eigen vectors for the first direction may be greater than the quantity of- tracked Eigen vectors for the second direction, or vice versa, see pg. 26, lines 18-22; subspace tracking block in each direction performs multiple iterations for each polarized channel, see page 27, lines 11-12;  the number (quantity) of tracked subspaces may be different in the horizontal and vertical dimensions, see page 27, lines 18-19).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bauch and El-Keyi with El-Keyi to teach identifying the antenna groups based on polarization directions of antennas, respectively, in the antenna groups, respectively; or identifying the antenna groups based on geometry distances between the antennas, respectively, in antenna groups, respectively. The suggestion/motivation would have been in order to obtain measurement information, separately track a first direction and a second direction of a signal subspace covariance matrix of a channel based at least in part on the obtained measurement information where the first direction being different from the second direction (see Abstract).
As to Claim 16, Bauch and El-Keyi depending from Claim 10, Bauch and El-Keyi do not expressly disclose randomly selecting an antenna in the antenna groups and determining the selected antenna as a reference antenna for the channel subspace parameter tracking operation and a subspace coefficient tracking operation; or randomly selecting a subspace coefficient and determining the selected subspace coefficient as a reference coefficient for the channel subspace parameter tracking operation and a subspace coefficient tracking operation.  El-Keyi 2 teaches randomly selecting an antenna in the antenna groups and determining the selected antenna as a reference antenna for the channel subspace parameter tracking operation and a subspace coefficient tracking operation; or randomly selecting a subspace coefficient and determining the selected subspace coefficient as a reference coefficient for the channel subspace parameter tracking operation and a subspace coefficient tracking operation (two subspace tracking algorithms are used to track the signal spaces of the azimuth and elevation covariance matrices, separately, over time per wireless device by selecting the azimuthal and vertical components of the full-dimension channel estimates and then tracking their respective signal subspaces, see page 7, lines 27-31).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bauch and El-Keyi with El-Keyi 2 to teach randomly selecting an antenna in the antenna groups and determining the selected antenna as a reference antenna for the channel subspace parameter tracking operation and a subspace coefficient tracking operation; or randomly selecting a subspace coefficient and determining the selected subspace coefficient as a reference coefficient for the channel subspace parameter tracking operation and a subspace coefficient tracking operation.  The suggestion/motivation would have been in order to obtain measurement information, separately track a first direction and a second direction of a signal subspace covariance matrix of a channel based at least in part on the obtained measurement information where the first direction being different from the second direction (see Abstract).
As to Claim 17, Bauch and El-Keyi depending from Claim 10, Bauch and El-Keyi do not expressly disclose identifying an observation window for measuring power of the antennas; selecting, based on the observation window, an antenna with highest power among the antennas; and determining the selected antenna as a reference antenna for the channel subspace parameter tracking operation and a subspace coefficient tracking operation. El-Keyi 2 teaches identifying an observation window for measuring power of the antennas; selecting, based on the observation window, an antenna with highest power among the antennas; and determining the selected antenna as a reference antenna for the channel subspace parameter tracking operation and a subspace coefficient tracking operation (the subspace tracking algorithm implements two separate subspace tracking blocks: a horizontal covariance tracking block that tracks the dominant R.sub.H £ M.sub.H Eigen vectors (each of dimension M.sub.HX1) and the corresponding Eigen values of the matrix C.sub.i H(t ) (Block S142), and a vertical covariance tracking block tracks the dominant R.sub.v £ M.sub.v Eigen vectors (each of dimension M.sub.VX 1) and the corresponding Eigen values of the matrix C.sub.i v(t ) (Block S144), see page 26, lines 13-19. Examiner construes the observation window to be the eigenvalues as a function of time); and determine the selected antenna as a reference antenna for the channel subspace parameter tracking operation and a subspace coefficient tracking operation (the second order statistics of the channel are tracked, thereby focusing on energy in dominant Eigen vectors which help maximize wireless device 22 power. In one or more embodiments, the subspace tracking provides tracked signal subspace information, which is also referred to as signal subspace information, see page 27, lines 27-30).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bauch and El-Keyi with El-Keyi 2 to teach identifying an observation window for measuring power of the antennas; selecting, based on the observation window, an antenna with highest power among the antennas; and determining the selected antenna as a reference antenna for the channel subspace parameter tracking operation and a subspace coefficient tracking operation. The suggestion/motivation would have been in order to obtain measurement information, separately track a first direction and a second direction of a signal subspace covariance matrix of a channel based at least in part on the obtained measurement information where the first direction being different from the second direction (see Abstract).
As to Claim 18, Bauch and El-Keyi depending from Claim 10, Bauch and El-Keyi do not expressly disclose identifying an observation window for measuring power of the antennas; selecting, based on the observation window, a subspace coefficient; and determining the selected subspace coefficient as a reference coefficient for the channel subspace parameter tracking operation and a subspace coefficient tracking operation.  El-Keyi 2 teaches identifying an observation window for measuring power of the antennas; selecting, based on the observation window, a subspace coefficient (The subspace tracking algorithm implements two separate subspace tracking blocks: a horizontal covariance tracking block that tracks the dominant R.sub.H £ M.sub.H Eigen vectors (each of dimension M.sub.HX1) and the corresponding Eigen values of the matrix C.sub.i H(t ) (Block S142), and a vertical covariance tracking block tracks the dominant R.sub.v £ M.sub.v Eigen vectors (each of dimension M.sub.VX 1) and the corresponding Eigen values of the matrix C.sub.i v(t ) (Block S144), see page 26, lines 13-19. Examiner construes the observation window to be the eigenvalues as a function of time); and determining the selected subspace coefficient as a reference coefficient for the channel subspace parameter tracking operation and a subspace coefficient tracking operation (the second order statistics of the channel are tracked, thereby focusing on energy in dominant Eigen vectors which help maximize wireless device 22 power. In one or more embodiments, the subspace tracking provides tracked signal subspace information, which is also referred to as signal subspace information, see page 27, lines 27-30).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bauch and El-Keyi with El-Keyi 2 to teach identifying an observation window for measuring power of the antennas; selecting, based on the observation window, a subspace coefficient; and determining the selected subspace coefficient as a reference coefficient for the channel subspace parameter tracking operation and a subspace coefficient tracking operation.  The suggestion/motivation would have been in order to obtain measurement information, separately track a first direction and a second direction of a signal subspace covariance matrix of a channel based at least in part on the obtained measurement information where the first direction being different from the second direction (see Abstract).
As to Claim 20, Bauch and El-Keyi depending from Claim 19, Bauch and El-Keyi do not expressly disclose program code, that when executed by a processor, causes the BS to: identify the antenna groups based on polarization directions of antennas, respectively, in the antenna groups, respectively; or identify the antenna groups based on geometry distances between the antennas, respectively, in antenna groups, respectively.  El-Keyi 2 teaches program code, that when executed by a processor, causes the BS to: identify the antenna groups based on polarization directions of antennas, respectively, in the antenna groups, respectively; or identify the antenna groups based on geometry distances between the antennas, respectively, in antenna groups, respectively (the quantity of tracked Eigen vectors for the first direction (e.g. horizontal direction) is different from the quantity of tracked Eigen vectors for the second direction (e.g. vertical direction). For example, the quantity of tracked Eigen vectors for the first direction may be greater than the quantity of- tracked Eigen vectors for the second direction, or vice versa, see pg. 26, lines 18-22; subspace tracking block in each direction performs multiple iterations for each polarized channel, see page 27, lines 11-12;  the number (quantity) of tracked subspaces may be different in the horizontal and vertical dimensions, see page 27, lines 18-19).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bauch and El-Keyi with El-Keyi to teach program code, that when executed by a processor, causes the BS to: identify the antenna groups based on polarization directions of antennas, respectively, in the antenna groups, respectively; or identify the antenna groups based on geometry distances between the antennas, respectively, in antenna groups, respectively. The suggestion/motivation would have been in order to obtain measurement information, separately track a first direction and a second direction of a signal subspace covariance matrix of a channel based at least in part on the obtained measurement information where the first direction being different from the second direction (see Abstract).
9.	Claim(s) 3-6, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over European Patent Publication 1,807,991 to Bauch et al (“Bauch”) in view of U.S. Patent Publication 2021/0234580 to El-Keyi (“El-Keyi”) in further view of U.S. Patent Publication 2003/0152099 to Chun et al (“Chun”).
As to Claim 3, Bauch and El-Keyi depending from Claim 1, Bauch and El-Keyi do not expressly disclose wherein the processor is further configured to: normalize, based on a reference antenna, the channel coefficients for the antenna groups, respectively, based on at least one of a phase or an amplitude for an antenna differentiation operation; and 30DOCKET NO. SAMS10-01819PATENT perform the channel tracking and prediction operation based on the normalized channel coefficients for the antenna groups, respectively.  Chun teaches wherein the processor is further configured to: normalize, based on a reference antenna, the channel coefficients for the antenna groups, respectively, based on at least one of a phase or an amplitude for an antenna differentiation operation (algorithm of ratios of the antenna array pattern element amplitude coefficients generator 47 includes the following order of operations. In step 1201, Ψ for n=1. . . N, G are input. In step 1202, µ (i.e. the ratio of the antenna array elements amplitude coefficients to amplitude coefficient of the antenna array element from which pilot signal is transmitted) is set to 1, see ¶ 0170; This signal is transmitted at the input of normalization coefficients generator 48 and at the first input of the antenna array elements amplitude coefficients generator 49. In normalization coefficients generator 48 the normalization coefficient k is determined based on the received value µ and from the number of the antenna array elements, see ¶ 0171); and 30DOCKET NO. SAMS10-01819PATENT perform the channel tracking and prediction operation based on the normalized channel coefficients for the antenna groups, respectively (normalized combined complex correlation pilot signal responses at the antenna array output L for different directions are determined by finding the ratios of complex correlation pilot signal responses at the antenna array output for L different directions to maximum combined correlation response, see ¶ 0179).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bauch and El-Keyi with Chun to teach wherein the processor is further configured to: normalize, based on a reference antenna, the channel coefficients for the antenna groups, respectively, based on at least one of a phase or an amplitude for an antenna differentiation operation; and 30DOCKET NO. SAMS10-01819PATENT perform the channel tracking and prediction operation based on the normalized channel coefficients for the antenna groups, respectively. The suggestion/motivation would have been in order to apply BTS (Base Transceiver Station) receiving devices that form an antenna pattern for each mobile user in both the reverse and forward channels (see ¶ 0003).
As to Claim 4, Bauch, El-Keyi and Chun depending from Claim 3, Chun further teaches wherein the processor is further configured to normalize the channel coefficients for the antenna groups, respectively, each of the antenna groups being jointly or individually normalized (algorithm of ratios of the antenna array pattern element amplitude coefficients generator 47 includes the following order of operations. In step 1201, Ψ for n=1. . . N, G are input. In step 1202, µ (i.e. the ratio of the antenna array elements amplitude coefficients to amplitude coefficient of the antenna array element from which pilot signal is transmitted) is set to 1, see ¶ 0170; This signal is transmitted at the input of normalization coefficients generator 48 and at the first input of the antenna array elements amplitude coefficients generator 49. In normalization coefficients generator 48 the normalization coefficient k is determined based on the received value µ and from the number of the antenna array elements, see ¶ 0171).
As to Claim 5, Bauch and El-Keyi depending from Claim 1, Bauch and El-Keyi do not expressly disclose wherein the processor is further configured to: identify subspace coefficients for the antenna groups, respectively; normalize, based on a reference antenna or a subspace coefficient, the subspace coefficients for the antenna groups, respectively, based on at least one of a phase or an amplitude for a subspace coefficients differentiation operation; and perform the channel tracking and prediction operation based on the normalized subspace coefficients for the antenna groups, respectively. Chun teaches wherein the processor is further configured to: identify subspace coefficients for the antenna groups, respectively; normalize, based on a reference antenna or a subspace coefficient, the subspace coefficients for the antenna groups, respectively, based on at least one of a phase or an amplitude for a subspace coefficients differentiation operation (algorithm of ratios of the antenna array pattern element amplitude coefficients generator 47 includes the following order of operations. In step 1201, Ψ for n=1. . . N, G are input. In step 1202, µ (i.e. the ratio of the antenna array elements amplitude coefficients to amplitude coefficient of the antenna array element from which pilot signal is transmitted) is set to 1, see ¶ 0170; This signal is transmitted at the input of normalization coefficients generator 48 and at the first input of the antenna array elements amplitude coefficients generator 49. In normalization coefficients generator 48 the normalization coefficient k is determined based on the received value µ and from the number of the antenna array elements, see ¶ 0171); and perform the channel tracking and prediction operation based on the normalized subspace coefficients for the antenna groups, respectively (normalized combined complex correlation pilot signal responses at the antenna array output L for different directions are determined by finding the ratios of complex correlation pilot signal responses at the antenna array output for L different directions to maximum combined correlation response, see ¶ 0179).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bauch and El-Keyi with Chun to teach wherein the processor is further configured to: identify subspace coefficients for the antenna groups, respectively; normalize, based on a reference antenna or a subspace coefficient, the subspace coefficients for the antenna groups, respectively, based on at least one of a phase or an amplitude for a subspace coefficients differentiation operation; and perform the channel tracking and prediction operation based on the normalized subspace coefficients for the antenna groups, respectively. The suggestion/motivation would have been in order to apply BTS (Base Transceiver Station) receiving devices that form an antenna pattern for each mobile user in both the reverse and forward channels (see ¶ 0003).
As to Claim 6, Bauch, El-Keyi and Chun depending from Claim 5, Chun teaches wherein the processor is further configured to normalize the subspace coefficients for the antenna groups, respectively, each of the antenna groups being jointly or individually normalized (normalized combined complex correlation pilot signal responses at the antenna array output L for different directions are determined by finding the ratios of complex correlation pilot signal responses at the antenna array output for L different directions to maximum combined correlation response, see ¶ 0179).
As to Claim 12, Bauch and El-Keyi depending from Claim 10, Bauch and El-Keyi do not expressly disclose normalizing, based on a reference antenna, the channel coefficients for the antenna groups, respectively, based on at least one of a phase or an amplitude for an antenna differentiation operation; and performing the channel tracking and prediction operation based on the normalized channel coefficients for the antenna groups, respectively.  Chun teaches normalizing, based on a reference antenna, the channel coefficients for the antenna groups, respectively, based on at least one of a phase or an amplitude for an antenna differentiation operation (algorithm of ratios of the antenna array pattern element amplitude coefficients generator 47 includes the following order of operations. In step 1201, Ψ for n=1. . . N, G are input. In step 1202, µ (i.e. the ratio of the antenna array elements amplitude coefficients to amplitude coefficient of the antenna array element from which pilot signal is transmitted) is set to 1, see ¶ 0170; This signal is transmitted at the input of normalization coefficients generator 48 and at the first input of the antenna array elements amplitude coefficients generator 49. In normalization coefficients generator 48 the normalization coefficient k is determined based on the received value µ and from the number of the antenna array elements, see ¶ 0171); and performing the channel tracking and prediction operation based on the normalized channel coefficients for the antenna groups, respectively (normalized combined complex correlation pilot signal responses at the antenna array output L for different directions are determined by finding the ratios of complex correlation pilot signal responses at the antenna array output for L different directions to maximum combined correlation response, see ¶ 0179).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bauch and El-Keyi with Chun to teach normalizing, based on a reference antenna, the channel coefficients for the antenna groups, respectively, based on at least one of a phase or an amplitude for an antenna differentiation operation; and performing the channel tracking and prediction operation based on the normalized channel coefficients for the antenna groups, respectively.  The suggestion/motivation would have been in order to apply BTS (Base Transceiver Station) receiving devices that form an antenna pattern for each mobile user in both the reverse and forward channels (see ¶ 0003).
As to Claim 13, Bauch, El-Keyi and Chun depending from Claim 12, Chun further teaches normalizing the channel coefficients for the antenna groups, respectively, each of the antenna groups being jointly or individually normalized (algorithm of ratios of the antenna array pattern element amplitude coefficients generator 47 includes the following order of operations. In step 1201, Ψ for n=1. . . N, G are input. In step 1202, µ (i.e. the ratio of the antenna array elements amplitude coefficients to amplitude coefficient of the antenna array element from which pilot signal is transmitted) is set to 1, see ¶ 0170; This signal is transmitted at the input of normalization coefficients generator 48 and at the first input of the antenna array elements amplitude coefficients generator 49. In normalization coefficients generator 48 the normalization coefficient k is determined based on the received value µ and from the number of the antenna array elements, see ¶ 0171).
As to Claim 14, Bauch and El-Keyi depending from Claim 10, Bauch and El-Keyi do not expressly disclose identifying subspace coefficients for the antenna groups, respectively; normalizing, based on a reference antenna or a subspace coefficient, the subspace coefficients for the antenna groups, respectively, based on at least one of a phase or an amplitude for a subspace coefficients differentiation operation; and performing the channel tracking and prediction operation based on the normalized subspace coefficients for the antenna groups, respectively.  Chun teaches identifying subspace coefficients for the antenna groups, respectively; normalizing, based on a reference antenna or a subspace coefficient, the subspace coefficients for the antenna groups, respectively, based on at least one of a phase or an amplitude for a subspace coefficients differentiation operation (algorithm of ratios of the antenna array pattern element amplitude coefficients generator 47 includes the following order of operations. In step 1201, Ψ for n=1. . . N, G are input. In step 1202, µ (i.e. the ratio of the antenna array elements amplitude coefficients to amplitude coefficient of the antenna array element from which pilot signal is transmitted) is set to 1, see ¶ 0170; This signal is transmitted at the input of normalization coefficients generator 48 and at the first input of the antenna array elements amplitude coefficients generator 49. In normalization coefficients generator 48 the normalization coefficient k is determined based on the received value µ and from the number of the antenna array elements, see ¶ 0171); and performing the channel tracking and prediction operation based on the normalized subspace coefficients for the antenna groups, respectively (normalized combined complex correlation pilot signal responses at the antenna array output L for different directions are determined by finding the ratios of complex correlation pilot signal responses at the antenna array output for L different directions to maximum combined correlation response, see ¶ 0179).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bauch and El-Keyi with Chun to teach identifying subspace coefficients for the antenna groups, respectively; normalizing, based on a reference antenna or a subspace coefficient, the subspace coefficients for the antenna groups, respectively, based on at least one of a phase or an amplitude for a subspace coefficients differentiation operation; and performing the channel tracking and prediction operation based on the normalized subspace coefficients for the antenna groups, respectively.  The suggestion/motivation would have been in order to apply BTS (Base Transceiver Station) receiving devices that form an antenna pattern for each mobile user in both the reverse and forward channels (see ¶ 0003).
As to Claim 15, Bauch, El-Keyi and Chun depending from Claim 14, Chun teaches normalizing the subspace coefficients for the antenna groups, respectively, each of the antenna groups being jointly or individually normalized (normalized combined complex correlation pilot signal responses at the antenna array output L for different directions are determined by finding the ratios of complex correlation pilot signal responses at the antenna array output for L different directions to maximum combined correlation response, see ¶ 0179).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453. The examiner can normally be reached Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONI N GILES/Examiner, Art Unit 2694      


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694